Citation Nr: 1133389	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  08-32 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for status post operative, right (major) wrist arthroplasty. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA),  Regional Office (RO).

In May 2011, the Veteran testified at a travel Board hearing over which the undersigned Veterans Law Judge presided.  A transcript of the hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to a disability rating in excess of 10 percent for status post operative, right wrist arthroplasty.  A remand is required in this case primarily to request additional evidentiary development in order to assess the severity associated with the Veteran's service-connected disability as manifested throughout the entirety of the appeal period at issue.  In this regard, the Board points out that the Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Throughout the appeal period at issue extending from January 2007 (when the Veteran filed his increased rating claim), the Veteran's disability of the right wrist  has been assigned a 10 percent disability rating under 38 C.F.R. § 4.71a, diagnostic code (DC) DC 5215, used for evaluating limitation of motion of the wrist.  The evidence of record establishes that the Veteran is currently right-handed; thus, the disability of the right wrist affects a major extremity. 

Under DC 5215, a 10 percent evaluation may be assigned for palmar flexion limited in line with the forearm, and for dorsiflexion less than 15 degrees.  A 10 percent evaluation is the only assignable rating under this DC for both the major and minor extremities, and is the maximum evaluation provided under that code.  38 C.F.R. § 4.71a, DC 5215.  However, under DC 5214, a 30 percent evaluation is warranted for favorable ankylosis of the dominant wrist in 20 to 30 degrees of dorsiflexion.  A 40 percent evaluation is assigned for ankylosis of the dominant wrist in any other position, except favorable.  A 50 percent rating is warranted for the dominant wrist with unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation.  38 C.F.R. § 4.71a, DC 5214.  Extremely unfavorable ankylosis will be rated as loss of use of the hand under DC 5125.  38 C.F.R. § 4.71a. 

A brief review of the evidence reflects that a VA examination was conducted in 2007.  At that time, dorisiflexion and plantar flexion approximately 20 to 30 degrees with pain was shown.  A diagnosis of traumatic injury to the right wrist, status post surgery, significantly symptomatic with a dorsal wrist cyst was made.  The Veteran maintains that in light of his painful motion and the degree of limitation of motion shown on VA examination, his right wrist disorder should be evaluated as ankylosis.   

The Board observes that the 2007 VA examination report did not specifically address whether there was evidence of ankylosis, favorable or unfavorable, in any position.  In addition, the Board notes that subsequent VA records (February and April 2011) indicate that the Veteran may have carpal tunnel syndrome affecting the right wrist.  As discussed in hearing testimony presented in 2011, it is unclear if this represents a neurological component that is related to the service-connected right wrist disability.  In addition, during the course of that hearing, the Veteran indicated that he believed that his right wrist problems had increased in severity since being examined in 2007.  In order to accurately assess the Veteran's disability of the right wrist throughout the entirety of the appeal period, the Board believes that additional evidentiary development is required.  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  In this case, in order to ascertain whether there is any type of ankylosis of the right wrist, or any related manifestations - to include neurological, the Board believes that supplemental information is required prior to the adjudication of the claim on appeal and that a current evaluation of the Veteran's symptomatology would prove helpful in adjudicating the merits of the increased rating claim.  See 38 C.F.R. § 3.159 (2010); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran shall be given an opportunity to identify any additional evidence, including relevant medical treatment records, from either private or VA facilities, which pertain to his increased rating claim for his right wrist disability that have not yet been associated with the claims folder.  Appropriate steps shall be taken to obtain any identified records.

In addition, the Veteran's VA treatment records dated from June 2011 forward should be obtained and added to the file.  

2.  The RO/AMC shall schedule the Veteran for an appropriate VA examination to determine the current severity and all manifestations (orthopedic and neurologic) associated with the Veteran's service connected disability of the right wrist, characterized as status post operative, right (major) wrist arthroplasty.  The claims file must be made available to the examiner for review of the pertinent medical and other history.  All necessary diagnostic testing, and evaluations should be completed.

The examiner is asked to address the following:

(a) Provide the range of motion of the right wrist (palmar flexion, dorsiflexion, ulnar and radial deviation) expressed in degrees.  

The examiner is also specifically requested to address in the examination report whether favorable or unfavorable ankylosis is shown.  If favorable ankylosis is found, the degree of dorsiflexion should be identified.  The examiner should also specifically determine if the Veteran has unfavorable ankylosis in any degree of palmar flexion or with ulnar or radial deviation, or in any other position, except favorable.  

(b) Determine whether the right wrist disability exhibits weakened movement, excess fatigability, or incoordination attributable to the service connected disorder and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  Finally, the examiner should express an opinion on whether pain could significantly limit functional ability during flare-ups or when the right wrist is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups. 

(c) Identify any neurological manifestations associated with the service-connected right wrist disorder, including as may be due to carpal tunnel syndrome, if diagnosed.  The examiner, is asked to assess any such symptomatology in terms of the degree (complete or incomplete) and extent (mild, moderate, severe) of impairment/paralysis.  The specific nerve(s) involved should also be identified.  In so doing, the examiner is asked to specifically address whether a diagnosis of carpal tunnel syndrome is supported by the symptomatology, and if so, whether this is a manifestation that is part and parcel the service connected right wrist disorder.  

3.  The RO/AMC should review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.

4.  The RO/AMC should then readjudicate the Veteran's claim for a disability rating in excess of 10 percent for status post operative, right (major) wrist arthroplasty, to include consideration of the Deluca factors, as well as addressing the related matters of whether: (i) a higher evaluation is warranted under code 5214; (ii) a separate evaluation may be warranted for neurological manifestations.  The assignment of an extra-schedular evaluation should also be considered. 

If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

